Per Curiam.
The Chicago, Milwaukee & St. Paul Railway Company and Joseph Harrington procured an order from this court requiring the district court of the Twelfth judicial district to show cause on the twenty-second day of January, 1919, why a writ should not be issued prohibiting said court from trying the case of Marion C. Johnson, plaintiff, against the Chicago, Milwaukee & St. Paul Railway Company and Joseph- Harrington, defendants, during the period of government control of the railroad of said railway company. The application was argued and submitted on the return day. From the moving papers and the return of the order to show cause the following facts appear:
The action in question was brought in the county of Renville in the Twelfth judicial district in September, 1917, to recover damages for personal injuries sustained by the plaintiff in the county of Hennepin in the *503Fourth judicial district in the pre'ceding January. At the time of the accident, the plaintiff was and ever since has been a resident of the county of Renville in which the action was brought. In November, 1917, the parties to the action by stipulation changed the place of trial from the county of Renville to the adjoining county of Yellow Medicine within the same judicial district. The action was tried at the January, 1918, term of court In Yellow Medicine county and resulted in a verdict for the plain tiff. The court subsequently granted a new trial, and the case is now on the calendar for trial at the present term of court now being held in Yellow Medicine county. On January 8, 1919, the defendants in the action made an application to the district court, based on affidavits and on General Order No. 26 of the Director General of Railroads issued May 23, 1918, to have the trial of the cases postponed until the termination of the period of Federal control of the railroad of the defendant company on the ground that the present trial of the case would be prejudicial to the interests of the government. This application was denied by the district court on the following day, January 9, 1919. On January 15, 1919, the order to show cause was procured from this court in the present proceeding.
We have considered the questions presented and have reached the conclusion that no sufficient grounds exist for issuing a writ of prohibition. The reasons for our conclusion will be stated in an opinion to be filed later. The application for the writ is denied and the order to show cause discharged.
On February 14, 1919, the following opinion was filed:
Per Curiam.
Since filing the order denying the application for a writ of prohibition, we have been advised that the suit, the present trial of which it was sought to prohibit, has been settled and dismissed. The present proceeding, therefore, is deemed to have become a moot case, and no formal or further opinion will be filed.